DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections, MAINTAINED
Claim 12 remains objected to because of the following informalities: the claim contains multiple periods.  (The last paragraph of the claim actually contains two complete sentences such that the overall claim is composed of three complete sentences and three periods.  This appears to be an editing error.)  
Claims must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m). 
Inventor states in the 1/3/2022 Response that amendments to the claim have been made in order to address the objection.  However, no amendments addressing this objection have in fact been made to the claim.  
Appropriate correction is required.

112 Rejections Withdrawn
The rejections of claims 10-12 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 10 and 12, the amendment clarifies the 

Claim Rejections - 35 USC § 102, MAINTAINED
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 and 8 remain rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 6,472,354 B2, cited in the IDS.  Inventor’s arguments have been carefully considered but are not persuasive.  
	As stated in the previous Office Action, the reference teaches a method for making sulfurized olefins (i.e. polysulfides) comprising reacting olefins, sulfur and H2S in the presence of (a solid acid catalyst) and a (solid) basic catalyst in one (i.e. simultaneous) step (column 1, line 56ff).  Working examples of reagent olefins are tetrapropylene, isoprene, diisobutylene, isobutylene, mesityl oxide, n-dodecene, oleic alcohol, methyl oleate and a mixture comprising methyl linoleate, methyl oleate, methyl 
	The examiner notes that the prior art H2S is a thiol according to the definition of a thiol in the instant application: “By thiol, it is meant a compound including an –S-H group pendant from the compound” (page 2, [008]).  
	The examiner further notes that US 6,472,353 B2 explicitly teaches that the DETA resin is prepared according to EP 931789 (column 5, line 5).  The US equivalent of EP 931789 is US 6,020,529 which clearly shows that the resin comprises a tertiary amine functionality (column 2, line 5).  
	Finally, the examiner notes that although the instant claims are drawn to a method of making an asymmetric polysulfide, note that where the steps for a process are the same as the prior art, and the only difference is the recital of the product produced, the process may properly be rejected as anticipated.  In re Sussman, 141, F.2d 267, 60 USPQ 538, 540-541 (CCPA 1944).  
	Inventor argues that the use of a functionalized thiol is the key to achieving the instant asymmetric polysulfide product.  And the examiner is in perfect agreement with inventor that it is.  However, inventor’s argument is predicated upon a limitation – and as inventor explicitly recognizes, a key limitation – which is not present in the claims.  The instant synthetic steps are the same as the prior art steps and the instant reactant definitions encompass the prior art reactants.  That being the case, the prior art method In re Sussman, 141, F.2d 267, 60 USPQ 538, 540-541 (CCPA 1944).)  
	The examiner respectfully suggests simply limiting the instant reactant thiol to a R4-S-H thiol (i.e. Si-containing reagent thiols).  (Note, for instance, the specification at page 3, text line 4).  

Claim Rejections - 35 USC § 103, MAINTAINED
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

(A)	Claims 3 and 4 remain rejected under 35 U.S.C. 103 as being unpatentable over US 6,472,354 B2, cited in the IDS.  Inventor’s arguments have been carefully considered but are not persuasive.  
The examiner notes for clarity of the record that inventor’s remarks in response to this rejection correctly state in the opening paragraph that claims 3 and 4 have been rejected over Luyendik (i.e. US 6,472,354 B2).  However, in the very next paragraph inventor presents an argument based upon a different reference (Journal of Sulfur Chemistry (2006), 27(1), pp. 15-24) - a reference not used in the rejection of claims 3 and 4 but in a separate 103 rejection of claim 13.  Then finally, and most confusingly, this same paragraph then ends with a statement that claims 3 and 4 are not obvious over the combination of references (presumably US 6,472,353 B2 and Journal of Sulfur Chemistry).  In short, inventor’s response is not logically consistent nor does it 
As outlined in the previous Office Action, inventor teaches a method of making an asymmetric polysulfide comprising the step of simultaneously reacting an olefinically unsaturated organic compound, elemental sulfur, and a thiol in the presence of a catalytic amount of base where the unsaturated compound is a vegetable oil (claim 3).  
Inventor further teaches a method of making an asymmetric polysulfide comprising the step of simultaneously reacting an olefinically unsaturated organic compound, elemental sulfur, and a thiol in the presence of a catalytic amount of base where the unsaturated compound is soybean oil (claim 4).  

US 6,472,354 B2, which has been outlined above (102 rejection), further explicitly teaches that the olefins may be chosen from a very wide range (column 2, line 64) including, explicitly, vegetable oils (column 3, line 31).  Soybean oil is explicitly taught as a suitable vegetable oil (column 3, line 2).  

As stated in the previous Office Action, inventor distinguishes over the prior art in that an asymmetric polysulfide is produced.  However, as was outlined above in the 102 rejection, the step of the prior art method and that of the instant invention are the same, despite inventor’s explicit teaching that an asymmetric polysulfide is produced.  
Inventor further distinguishes over the prior art in that a vegetable oil, in particular soybean oil, is utilized as the reagent olefin.  However, it would have been obvious to 
In a response to the outstanding 102 rejection, inventor argues that the use of a functionalized thiol is the key to achieving the instant asymmetric polysulfide product.  And the examiner notes that this line of reasoning is the one which will be addressed since it directly bears on the 103 rejection of claims 3 and 4 - and the reasons given in the response, as outlined above, do not make sense due to an apparent editing error.  
The examiner is in perfect agreement with inventor that the use of functionalized thiol is the key to achieving the instant asymmetrical polysulfide product.  However, inventor’s argument is predicated upon a limitation – and as inventor explicitly recognizes, a key limitation – which is not present in the claims.  The instant synthetic steps are the same as the prior art steps and the instant reactant definitions encompass the prior art reactants.  That being the case, the prior art method reads on the instant method despite the instant method teaching an asymmetrical product.  (In re Sussman, 141, F.2d 267, 60 USPQ 538, 540-541 (CCPA 1944).)  
	The examiner respectfully suggests simply limiting the instant reactant thiol to a R4-S-H thiol (i.e. Si-containing reagent thiols).  (Note, for instance, the specification at page 3, text line 4).  

(B)	Claim 13 remains rejected under 35 U.S.C. 103 as being unpatentable over Journal of Sulfur Chemistry (2006), 27(1), pp. 15-24, cited in the IDS.  Inventor’s arguments have been carefully considered but are not persuasive.  
The examiner notes for clarity of the record that inventor’s remarks in response to this rejection correctly state in the opening paragraph that claim 13 has been rejected over Journal of Sulfur Chemistry (2006), 27(1), pp. 15-24.  However, the arguments presented are drawn only to claims 3 and 4.  Claim 13 is not mentioned.  The examiner respectfully submits that something most have gone wrong with the editing of inventor’s response.  
	As stated in the previous Office Action, claim 13 is a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP 2112.02.  
	Asymmetric polysulfides are well-known in the art as evidenced by, for instance, Journal of Sulfur Chemistry (2006), 27(1), pp. 15-24, which teaches several (page 18, compounds 10a-10i).  

Allowable Subject Matter
Claims 5, 6, 9, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
As previously stated, the closest pertinent prior art appears to be US 6,472,354 B2 (outlined above in both the 102 and 103 rejections).  The reference does not teach, show, suggest or make obvious the instant Si-containing reagent thiols or the base catalyst 1,4-diazabicyclo[2.2.2]octane.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/1/2022